 1   MARGARET A. MCLETCHIE, Nevada Bar No. 10931
     MCLETCHIE LAW
 2   701 East Bridger Ave., Suite 520
 3   Las Vegas, Nevada 89101
     Telephone: (702) 728-5300; Fax: (702) 425-8220
 4   Email: maggie@nvlitigation.com
     Attorney for Plaintiff Nebyou Solomon
 5
 6                              UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA
 8     NEBYOU SOLOMON, an individual,                     Case. No.: 2:19-cv-00652-JAD-DJA
 9               Plaintiff,
            vs.
10
                                                             ORDER GRANTING
       LAS VEGAS METROPOLITAN POLICE
11                                                           STIPULATION TO EXTEND
       DEPARTMENT; JOSEPH LOMBARDO,
                                                             THE DEADLINE FOR
12     individually and in his official capacity as
                                                             PLAINTIFF’S RESPONSE TO
       Sheriff; JOHN L. PELLETIER, an
13                                                           DEFENDANT UNIVERSAL
       individual; RICHARD E. MAUPIN, an
                                                             PROTECTION SERVICE,
       individual; RYAN J. FRYMAN, an
14                                                           LLC’S MOTION FOR
       individual; JUAN D. CONTRERAS, an
                                                             JUDGMENT ON THE
15     individual; ALLEN J. PAVESE, an
                                                             PLEADINGS (ECF No. 32)
       individual; BRANDON M. MEADS, an
16     individual; FASHION SHOW MALL, LLC,
       a Nevada limited-liability company;                   (FIRST REQUEST)
17
       UNIVERSAL PROTECTION SERVICE,
18     LLC, a Nevada limited-liability company;
       DOE SECURITY GUARDS I – III,                                  [ECF No. 37]
19     individuals,
20                     Defendants.

21            Pursuant to LR IA 6-1, Plaintiff NEBYOU SOLOMON and Defendant
22   UNIVERSAL PROTECTION SERVICE, LLC, by and through their respective counsel,
23   hereby stipulate and request that this Court extend the deadline to file the Plaintiff’s Response
24   to Defendant Universal Protection Service, LLC’s Motion for Judgment on the Pleadings
25   (ECF No. 32) filed on October 23, 2019 by an additional fourteen (14) days, extending the
26   deadline from November 6, 2019 to November 20, 2019. This is the first stipulation for
27   extension of time for Plaintiff to file his Response.
28   ///


                                                      1
 1            This Request for an extension of time is not sought for any improper purpose or
 2   other purpose of delay. This request for extension is based upon the following:
 3            Counsel for Plaintiff initiated this request due to her scheduling conflicts limiting
 4   her ability to timely respond to Defendant’s Motion for Judgment on the Pleadings.
 5            WHEREFORE, the parties respectfully request that this Court extend the deadline
 6   to file Plaintiff’s Response to Defendant Universal Protection Service, LLC’s Motion for
 7   Judgment on the Pleadings (ECF No. 32) filed on October 23, 2019 to up to and including
 8   November 20, 2019.
 9            IT IS SO STIPULATED.
10
     DATED this 6th day of November, 2019.          DATED this 6th day of November, 2019.
11
     MCLETCHIE LAW                                  WEINBERG, WHEELER, HUDGINS,
12                                                  GUNN & DIAL, LLC
13
14   /s/ Margaret A. McLetchie                      /s/ Christopher T. Byrd
     Margaret A. McLetchie, NBN 10931               Jeremy R. Alberts, NBN10797
15   701 E. Bridger Ave., Suite 520                 Christopher T. Byrd, NBN 6582
16   Las Vegas, NV 89101                            6385 South Rainbow Blvd., Suite 400
     Attorney of Plaintiff Neybou Solomon           Las Vegas, Nevada 89118
17                                                  Attorneys for Defendant
                                                    Universal Protection Service LLC
18
19                                           Order
20
             Local Rule 7-1(c) states that “[a] stipulation that has been signed by fewer than
21
     all the parties or their attorneys will be treated—and must be filed—as a joint motion.”
22
     This stipulation [ECF No. 37] is between the plaintiff and only one of several
23
     defendants in this case. Accordingly, I treat the stipulation [ECF No. 37] as a joint
24
     motion under LR 7-1(c), find good cause, and GRANT it.
25
26
                                                        _________________________________
27                                                      U.S. District Judge Jennifer A. Dorsey
                                                        DATED: November 6, 2019
28


                                                    2
